Citation Nr: 1631822	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 2002 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that additional development is required before the issue on appeal is decided.  Specifically, in a letter received by the Board in March 2016, the Veteran, through his attorney, indicated that his back condition has worsened since the last VA thoracolumbar spine examination in January 2014.  Moreover, the January 2014 VA examination is inadequate due to the examiner's failure to consider the Veteran's medical history of radiculopathy in his left lower extremity.  Indeed, the examiner failed to note such symptoms during examination.  As such, the Board finds that the Veteran should be afforded another VA examination to determine the current level of severity of his low back disability, to include any associated impairment resulting from this disability.  

It also appears the Veteran's address has changed.  Consequently, the AOJ/RO should contact the Veteran and confirm his current address and thereafter resend any documents the Veteran has requested.  Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to confirm his current address.  Inform him that it is his obligation to keep VA (the facilities where he gets treatment as well as the RO with jurisdiction over his claims) informed of any address changes and that it is important that he do so to avoid further delay of his claim.  Then, update the Veteran's address in VACOLS and all other databases containing such information.  Reissue any documents that the Veteran has requested. 

2.  Then, identify and obtain any outstanding VA and private treatment records not already of record in the claims file. Any additional treatment records identified by the Veteran should be obtained and associated with the file. If such efforts yield negative results, a notation to that effect should be made in the file. The Veteran is to be notified of unsuccessful efforts to allow him time to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of his service-connected low back disability, to include any associated impairment resulting from his service-connected low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  All relevant pathology found on examination to be associated with this service-connected disability should be discussed in the evaluation report.  

4.  Confirm that the VA examination report comports with this remand.  Undertake any other development found to be warranted.

5.  Then, readjudicate the claim of entitlement to an initial rating in excess of 10 percent for a low back disability.  If the decision is in anyway adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board  is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

